DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/25/2022 has been entered.

 Response to Arguments
Applicant, via the filing of a terminal disclaimer, has overcome the nonstatutory double patenting rejections set forth in the previous Office action. Therefore, the rejections have been withdrawn.
Applicant’s arguments, see pages 5-6 of reply, filed 02/25/2022, with respect to the rejection(s) of claim(s) 1-6 and 20 under 35 U.S.C. 102(a)(1) as being anticipated by Weiss, David, and Saffman, Mark, “Quantum Computing with Neutral Atoms”, have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of newly found prior art Cooper-Roy et al., U.S. Patent No. 10,809,177.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 22 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “alkaline earth-like atom” in claim 22 is a relative term which renders the claim indefinite. The term “alkaline earth-like atom” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. In particular, one of ordinary skill in the art would not be apprised as to how alike an atom needs to be to an alkaline earth atom to be considered an “alkaline earth-like atom” as recited in the claim.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-7, 9-12, and 20-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weiss, David, and Saffman, Mark, “Quantum Computing with Neutral Atoms” (herein Weiss) in view of Cooper-Roy et al., U.S. Patent No. 10,809,177 (herein Cooper-Roy). 
Regarding claim 1, Weiss teaches a method for performing a non-classical computation, comprising: 
(a) generating a plurality of spatially distinct optical trapping sites, said plurality of optical trapping sites configured to trap a plurality of atoms [Generating an array of single atom traps using an optical tweezers. Weiss at page 46, FIG. 1 and associated description], wherein said plurality of atoms comprise one or more qubits [The atoms are qubits. See Weiss at page 46, right column, 1st full paragraph], wherein an atom of said plurality of atoms is trapped in an optical trapping site of said plurality of optical trapping sites by attractive force [An optical tweezers, uses an attractive force on the atoms, is used to traps the atoms. Weiss at pages 46-47, FIG. 1 and associated description; 2nd and 3rd paragraphs of “Trapping single atoms” section];
(b) applying electromagnetic energy to one or more atoms of said plurality of atoms, to perform a sequence of qubit gate operations [Gate operations (i.e. a sequence) are executed on the atoms/qubits using qubit gates that apply microwave/laser/magnetic (i.e. electromagnetic) pulses. Weiss at page 48-49, “Quantum gates” section; FIG 2 and associated description], wherein a qubit gate operation within said sequence of qubit gate operations comprises:
(i) inducing said one or more atoms to adopt one or more superposition states of a first atomic state and at least a second atomic state that is different from said first atomic state [Single-qubit gates induce atoms into superposition states (i.e. having a first state and second state). Weiss at page 48-49, “Quantum gates” section; FIG 2 and associated description; See also Weiss at page 47, BOX 1]; or
(ii) inducing said one or more atoms to adopt one or more superposition states of a first atomic state and at least a second atomic state that is different from said first atomic state [] and quantum mechanically entangling at least a subset of said one or more atoms in said one or more superposition states with at least another atom of said plurality of atoms [Two-qubit gates initialize the qubits into superposition states (i.e. having a first state and second state) and then entangles the two qubits/atoms. Weiss at page 49, right column, and BOX 2]; and 
(c) performing one or more measurements of said one or more superposition states to obtain said non-classical computation [Qubit states are measured, thereby performing the non-classical (i.e. quantum) computation. Weiss at page 46, right column, 1st full paragraph; See also Weiss at page 50, last paragraph of “Quantum gates” section], wherein said non-classical computation is encoded in said sequence of qubit gate operations [Gate operations (i.e. a sequence) are executed on the atoms/qubits, thereby performing the non-classical (i.e. quantum) computation. See Weiss at page 48-49, “Quantum gates” section].
Weiss doesn’t teach that said plurality of atoms comprise an atom comprising two valence electrons. In the same field of quantum, or non-classical, computation [Cooper-Roy at Abstract], Cooper-Roy teaches an apparatus that individually traps a plurality of atoms for quantum computation [Cooper-Roy at column 14, lines 54-column 15, line 8], wherein the plurality of atoms comprise an atom comprising two valence electrons [Cooper-Roy at column 15, lines 15-35]. Cooper-Roy teaches that this trapping apparatus enables the trapping of single alkaline-earth atoms, which provide important features like narrow and ultra-narrow optical transitions [Cooper-Roy at column 2, lines 19-28; column 7, lines 24-45]. Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify the atom trapping and cooling of Weiss to trap and cool a plurality of atoms wherein said plurality of atoms comprises an atom comprising two valence electrons, as taught by Cooper-Roy, in order to enables the trapping of alkaline-earth atoms and, thereby, provide narrow and ultra-narrow optical transitions.

Regarding claim 2, Weiss, as modified, teaches the method of claim 1, wherein at least one spatially distinct optical trapping site of said plurality of spatially distinct optical trapping sites traps a single atom of said plurality of atoms [Each site traps a single atom. Weiss at page 46, FIG. 1 and associated description]. 

Regarding claim 3, Weiss, as modified, teaches the method of claim 1, wherein said one or more spatially distinct optical trapping sites comprise one or more optical tweezers [An optical tweezers is used to traps the atoms. Weiss at pages 46-47, FIG. 1 and associated description; 3rd paragraph of “Trapping single atoms” section]. 

Regarding claim 4, Weiss, as modified, teaches the method of claim 1, wherein said one or more spatially distinct optical trapping sites comprise one or more optical lattice sites of one or more optical lattices [The trapping sites comprise an optical lattice. Weiss at pages 46-47, FIG. 1 and associated description; 3rd paragraph of “Trapping single atoms” section]. 

Regarding claim 5, Weiss, as modified, teaches the method of claim 4, wherein said one or more optical lattices comprise one or more members selected from the group consisting of: one-dimensional (ID) optical lattices, two-dimensional (2D) optical lattices, and three-dimensional (3D) optical lattices [The optical lattice is one of a one-, two-, and three-dimensional array.  Weiss at pages 46-47, FIG. 1 and associated description; 3rd paragraph of “Trapping single atoms” section]. 

Regarding claim 6, Weiss, as modified, teaches the method of claim 1, further comprising cooling said plurality of atoms prior to trapping said plurality of atoms at said plurality of spatially distinct optical trapping sites [The atoms are trapped by first cooling the atoms. Weiss at page 48, left column, 1st and 2nd full paragraphs].

Regarding claim 7, Weiss, as modified, teaches the method of claim 1, further comprising using a Zeeman slower to slow said one or more atoms from a first velocity or distribution of velocities to a second velocity that is lower than said first velocity or distribution of velocities [A Zeeman slower is used, which slows the atoms (i.e. from a first velocity to a second velocity). See rejection of claim 1 regarding the atom trapping and cooling modification and Cooper-Roy at column 30, lines 56-62].

Regarding claim 9, Weiss, as modified, teaches the method of claim 7, further comprising using a first magneto-optical trap (MOT) to cool said one or more atoms to a first temperature [A 3D MOT is used to cool the atoms. See rejection of claim 1 regarding the atom trapping and cooling modification and Cooper-Roy at column 31, lines 25-31].

Regarding claim 10, Weiss, as modified, teaches the method of claim 9, wherein said first MOT comprises a 3D MOT [A 3D MOT is used to cool the atoms. See rejection of claims 1 and 9 regarding the atom trapping and cooling modification and Cooper-Roy at column 31, lines 25-31].

Regarding claim 11, Weiss, as modified, teaches the method of claim 9, wherein said first MOT comprises one or more light sources configured to emit light having one or more wavelengths that are within a range from 400 nanometers (nm) to 1,000 nm [The MOT uses blue and red light sources having wavelengths of 460.9nm and 689.5 nm, respectively.  See rejection of claims 1 and 9 regarding the atom trapping and cooling modification and Cooper-Roy at column 31, lines 25-31].

Regarding claim 12, Weiss, as modified, teaches the method of claim 9, wherein said first temperature is at most 10 millikelvin (mK) [The atoms are cooled to a few mK, specifically 1.4mK. See rejection of claims 1 and 9 regarding the atom trapping and cooling modification and Cooper-Roy at column 18, lines 27-30; column 31, lines 25-31].

Regarding claim 20, Weiss, as modified, teaches the method of claim 1, wherein said one or more qubits comprises at least 10 qubits [The plurality of qubits comprise 50 atoms/qubits at the trapping sites. Weiss at pages 46-47, FIG. 1 and associated description; 3rd paragraph of “Trapping single atoms” section].

Regarding claim 21, Weiss, as modified, teaches the method of claim 1, wherein said atom of said plurality of atoms is an alkaline earth atom or alkaline earth-like atom [Cooper-Roy at column 15, lines 15-35].

Regarding claim 22, Weiss, as modified, teaches the method of claim 21, wherein said atom of said plurality of atoms is strontium or ytterbium [The atoms are strontium. Cooper-Roy at column 17, lines 20-44].

Allowable Subject Matter
Claims 8 and 13-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN P GEIB whose telephone number is (571)272-8628. The examiner can normally be reached Monday - Friday 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALEXEY SHMATOV can be reached on (571)270-3428. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENJAMIN P GEIB/Primary Examiner, Art Unit 2123